United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1616
                                  ___________

Larry D. Miell, on behalf of himself *
and all others similarly situated,   *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
Greyhound Lines, Inc.,               *
                                     *    [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                             Submitted: November 16, 2001

                                 Filed: December 3, 2001
                                  ___________

Before LOKEN, LAY, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

      Plaintiff Larry D. Miell, as representative of a class of similarly situated
persons, seeks damages from defendant Greyhound Lines, Inc., alleging Greyhound
breached its employment contracts when it decided in May 1990 to pay its drivers on
an hourly basis rather than per mile. The district court1 dismissed Miell’s case. It
ruled Miell was barred from proceeding by order of the United States Bankruptcy


      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, presiding.
Court for the Southern District of Texas enjoining him from pursuing his claims in
any forum other than the bankruptcy court. We agree with the district court’s analysis
and affirm.

      On June 4, 1990, Greyhound filed a voluntary petition for Chapter 11 relief.
On October 10, 1991, the United States Bankruptcy Court for the Southern District
of Texas entered an order confirming Greyhound’s Third Amended Plan of
Reorganization. The order discharged Greyhound from any debt arising before the
confirmation date and enjoined all parties from taking any further judicial action for
such claims outside the plan. The court specifically reserved jurisdiction over such
claims. Miell never filed proof of claim under the plan.

       On March 21, 1994, Miell filed a class action complaint in Minnesota state
court asserting state law claims arising from Greyhound’s alleged breach of contract.
This suit alleged damages accruing prior to the October 1991 confirmation order.
Greyhound moved in the Texas bankruptcy court to enforce the plan and confirmation
order. Subsequently, Miell voluntarily dismissed his action.

       On January 27, 1995, Miell filed a second class action suit in Minnesota state
court, without leave of the bankruptcy court. The asserted grounds for liability were
the same, but Miell only sought damages postdating the October 1991 confirmation
order. Greyhound removed the case to Minnesota district court on diversity grounds
and moved a second time in the Texas bankruptcy court to enforce the plan and
confirmation order. The bankruptcy court ruled it had subject matter jurisdiction. It
enforced the confirmation order and enjoined Miell from proceeding with his second
complaint in any court other than the bankruptcy court.

     Miell did not timely appeal that decision, and the bankruptcy court’s order
became final on October 10, 1995.



                                         -2-
        On February 28, 1997, Miell returned to the Texas bankruptcy court and filed
a motion for relief from the confirmation order. Miell asserted he could not afford
to litigate his claims in a foreign forum. The bankruptcy court denied relief after a
hearing, chastising Miell for continuing to seek to avoid the bankruptcy plan.

       On August 28, 1997, Miell timely appealed that order to the United States
District Court for the Southern District of Texas. The district court also held Miell’s
claims had been discharged under the reorganization plan. It affirmed the bankruptcy
court’s order.

     The Fifth Circuit Court of Appeals affirmed the district court on identical
grounds.

       On December 20, 2000, without leave of the bankruptcy court, Miell filed a
motion to reopen the Minnesota federal court litigation “for the limited purpose” of
having the federal district court remand the case to Minnesota state court. The district
court denied Miell’s motion on February 5, 2001. The court noted the bankruptcy
court had subject matter jurisdiction over the second complaint and had ruled Miell’s
claims barred by the reorganization plan. It had enjoined Miell’s pursuit of those
claims in any and all courts. The court ruled Miell was barred from reopening the suit
in Minnesota and denied Miell’s motion. Now Miell appeals to this court, again
claiming a right to recover on his contract claims.

                                      Discussion

       Greyhound argues that the bankruptcy court’s order is clear and Miell cannot
collaterally attack that order. We agree. The bankruptcy court’s order clearly enjoins
Miell from pursuing his claims in Minnesota or any other forum other than the
bankruptcy court itself. See Memorandum Opinion (September 28, 1995) (“It is
further ORDERED that Miell shall remedy all prior violations of the Confirmation

                                          -3-
Injunction, including but not limited to immediately dismissing the [second
complaint] with prejudice to refiling same in any court other than this Court in the
Chapter 11 cases captioned above.”). This order has res judicata effect. The same
parties litigated the same issues in the same cause of action before three separate
courts before bringing the instant case. On two separate occasions the Texas
bankruptcy court held that Miell’s claims were discharged by the 1991 bankruptcy
and enjoined Miell from pursuing his claims in other forums pursuant to the
confirmation injunction.2 Both of these orders are final; Miell failed to appeal the
first, and the second has been affirmed by the United States District Court for the
Southern District of Texas and the Fifth Circuit. Thus, Miell is barred from pursuing
his claims. See Murphy v. Jones, 877 F.2d 682, 684 (8th Cir. 1989) (stating res
judicata requirements).3

      Miell responds by arguing that the foregoing analysis is beyond the proper
scope of our review. He asserts the district court lacked subject matter jurisdiction;


      2
        Miell also argues the bankruptcy court’s order has no effect because that court
lacked jurisdiction. That argument is unavailing. The parties litigated the
jurisdictional issue before the bankruptcy court, which found it had jurisdiction. This
finding was affirmed by the Texas district court and the Fifth Circuit. This final
judgment also is not subject to collateral attack. See Ins. Corp. of Ireland, Ltd. v.
Compagnie des Bauxites de Guinee, 456 U.S. 694, 702 n.9 (1982) (“A party that has
had an opportunity to litigate the question of subject-matter jurisdiction may not,
however, reopen that question in a collateral attack upon an adverse judgment. It has
long been the rule that principles of res judicata apply to jurisdictional
determinations–both subject matter and personal.”).
      3
       We also agree with the merits of the prior decisions addressing Miell’s claims.
The reorganization plan clearly discharged Miell’s claims. Although Miell currently
seeks damages “accruing” after the confirmation order, the claims are based on an
employment contract and a change in compensation policy arising prior to
Greyhound’s bankruptcy action. Thus, his claims were discharged. See Fed. R.
Bankr. P. 3003(c)(2).

                                         -4-
it lacked federal question jurisdiction because he presents only state law questions
and lacked diversity jurisdiction because he does not meet the amount in controversy
requirement. Thus, he asserts all this court can do is reverse the district court and
order it to remand the case to Minnesota state court.

       This argument is of no avail to Miell because of the procedural posture of the
case. Miell seeks to reopen a case that has been enjoined by final order of a
competent court with jurisdiction. In this unusual circumstance, considering the
issues necessary to decide whether to reopen the case was a necessary first step. The
district court properly considered those issues before considering the issue of remand.
Because that analysis leads to the inevitable conclusion that Miell is barred from
proceeding, the district court did not have to reach the remand issue and properly
denied the motion to reopen. The district court is AFFIRMED.

         A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-